DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
Claim 1 has been amended.  Claims 30, 33-35, 40-43, and 50-54 remain withdrawn, while claims 1, 7-9, 11-29, 31-32, 36-39, 44-49, 56-60, 111-112, and 124 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and applicant’s amendments to independent claim 1 have overcome the prior rejections of claims under 35 USC 103 (although the amended claims are now rejected under 35 USC 103 for the reasons given below; it is noted that applicant’s amendments necessitated the new grounds of rejection).   Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Election/Restrictions
Applicant’s election of Group I, and of the species of nucleic acids, in the reply filed on October 2, 2018 is again acknowledged.
Claims 40-43 and 50-54 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 2, 2018.
Applicant’s election of the species “ii) using a cell surface target....” (corresponding to claims 31-32) for the species election requirement C (see paragraph 4 of the Election/Restriction mailed June 8, 2021) in the reply filed on July 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 30 and 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 13, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-9, 11-29, 31-32, 36-39, 44-49, 56-60, and 111-112 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kravtsov et al (Proceedings of SPIE 4241:260 [2001]; cited in IDS) in view of Loken (Cytometry 1(2):136 [1980]; cited herein) and Koziel et al (PLoS ONE 4(4):e5210 [April 2009]; cited herein).  

Kravtsov et al disclose analyzing the manner in which human blood leukocytes interact with infecting agents (specifically S. aureus and Y. pestis); see entire reference.  Kravtsov et al teach that the isolation and testing of individual phagocytic cell types/populations (such as via the use of FACS) provides the benefit of “information on individual cells, and not just average values for the population”, as well as facilitating the study of “the distribution of cell parameters in heterogeneous populations” (page 260).  Regarding claim 1 at a), Kravtsov et al also teach that “Analysis of DNA content per cell is a widely used flow cytometric assay” (page 260).  Kravtsov et al disclose performing flow cytofluorometric DNA analysis on leukocytes (including infected cells and uninfected controls) (page 261), and report DNA content per cell for both control (Figure 2) and infected (Fig 3) leukocytes.  Kravtsov et al also teach that the amount of DNA per cell reflects cell status with regard to the amount and type of DNA present, which in turn may indicate the presence or absence of bacterial DNA in an individual cell, as well as the amount of time that has passed since phagocytosis occurred; for example, Kravtsov et al report that damaged or dead cells have “less than 2C DNA per cell”, “normal” cells have 2C DNA per cell, and cells experiencing the active, early phase of phagocytosis (such as that resulting shortly after contact with S. aureus) contain 2C DNA of diploid phagocytes plus all recently absorbed bacterial DNA cells (i.e., more than 2C DNA) (see the Abstract, and pages 262, last paragraph through page 264, including the descriptions of Figures 2 and 3).   Kravtsov et al state that their disclosed technique of flow cytofluorometric DNA analysis “offers ample scope for progress in comparative studies of dynamics of human blood leukocyte death in response to microorganisms with various pathogenic properties” (page 266, last paragraph).  However, Kravtsov et al do not teach a method requiring sorting phagocytic cells into separate populations based on discrete categories of >2n (equivalent to more than 2C of Kravtsov et al) and 2n (equivalent to 2C of Kravtsov et al) prior to measuring marker profiles for each population to identify differences, as set forth in b) and c) of claim 1.
	Loken teaches that the cytochemical stain Hoechst 33342 may be used either alone to quantify DNA in viable cells and discriminate between lymphoid cell types (as taught in the prior art), or in combination with fluorescein labeled antibodies targeting cell surface antigens (as disclosed by Loken) to FACS sort viable cells based on both DNA content and cell-type corresponding to expressed surface antigens (see entire reference, particularly page 137, left column, second full paragraph, and all Results).  Loken teaches that benefits of their technique include the isolation of target populations of cells of interest “for further functional or biochemical characterization” (page 140, left bridging to right column), as well as discriminating between and characterizing cell types (page 141, right column).  
Koziel et al teach that S. aureus may persist inside some types of phagocytes, specifically human monocyte-derived macrophages (hMDMs), and that S. aureus was found to be able to alter gene expression within such hMDMs, inducing a “cytoprotective effect” allowing for intracellular bacterial survival (see the entire reference, particularly the Abstract, the paragraph at page 2 bridging from the left to the right column, and all Results).  Koziel et al teach that the maintenance of DNA integrity is a feature of such infected hMDMs (page 5, left column), and that such cells exhibit both upregulation of some antiapoptotic genes and downregulation of some proapoptotic genes (page 8, right column-page 9, left column and Table 3).  Kravtsov et al teach that cells from different individuals appear to respond differently to S. aureus infection, noting that it would be “of great interest to determine if this difference translates into an altered, individual susceptibility to S. aureus infection” (page 11, left column); Kravtsov et al also teach that different types of phagocytes respond differently to S. aureus (such as by exhibiting cell death rather than intracellular persistence) (page 11, right column).
	In view of the teachings of Kravtsov et al, Loken, and Koziel et al, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have sorted phagocytic cells from a subject into sub-populations based on both DNA content (including groupings of 2C/2n DNA and >2C/>2n DNA) and cell surface antigens, and to have separately measured markers (such as by the gene expression profiling taught by Koziel et al) in each sub-population, thereby identifying any differences in marker profiles in the different populations (and further to have performed such methods on a variety of individuals).  Kravtsov et al and Koziel et al provide several different motivations for performing such sorting and separate analysis, including Kravtsov et al’s teaching that cells that have phagocytosed bacteria differ in DNA content at different type points post-phagocytosis and suggestion that methods such as theirs facilitate analysis of cellular responses to different pathogens, and Koziel et al’s teachings of the different responses of different types of phagocytic cells, and in different individuals, to S. aureus (providing motivation to further study these responses in specific cell type sub-populations of different individuals, particularly with regard to gene expression patterns in viable cells containing bacterial DNA, i.e., >2n cells, as compared to other cells, including 2n cells).  An ordinary artisan would have been further motivated to have employed the techniques of Loken in such methods simply for the benefit of more rapidly and precisely sorting (and thereby obtaining for further analysis) the sub-populations of phagocytes of interest for further analysis.  More specifically, for example, Koziel et al suggest that viable hMDMs (which are >2n cells) are of particular interest for further analysis, and Loken teaches that their methods may be used to sort cells simultaneously based on both DNA content and cell surface markers, in a manner that one of ordinary skill in the art would have recognized as being more rapid and specific than other prior art methods.
With regard to dependent claims 7-9, Koziel et al disclose differences in >2n hMDMs meeting the requirements of the claims as discussed above (see again page 8, right column-page 9, left column, and Table 3).  Regarding claim 11, Koziel et al disclose, e.g., RNA isolation (which inherently encompasses lysis) prior to expression analysis (see page 4).  Regarding claims 12-16, the analysis of hMDMs taught by Koziel et al also meets the requirements of each of these claims (again, see the methods at page 4).  Regarding claims 17-18, the comparisons of Koziel et al of results at different time points (and among different cells) to one another constitute comparisons embraced by the claims (with the generation of the data by Koziel et al inherently constituting a type of data mining with regard to those cells).  Regarding claims 19-21, the combined teachings of the references are sufficient to suggest performing the methods with regard to any types of phagocytic cells from a subject, simply for the benefit of comparison and gaining further information regarding gene expression patterns in each cell type.  Regarding claim 22, phagocytes obtained from blood (as taught, e.g., by Koziel et al at page 2, left column, meet the requirements of the claim).  Regarding dependent claims 23-29 and 31-32, it is noted that the isolation of cells for separate analysis (both with respect to procedures, including targeting an expressed cell surface marker via an antibody during FACS, and benefits of such analysis) is addressed above; FACS, and the use of blood (including white blood cells/leukocytes, phagocytes, etc.), are addressed above.  Regarding claims 36-39, Koziel et al teach profiling of nucleic acid expression (including via the use of microarray detection and RT-PCR of RNA), as referenced above (see in particular Koziel et al page 4).  Regarding claims 44-49, Koziel et al teach nucleic acid profiles obtaining using array hybridization and PCR; see page 4, as well as pages 8-9, and Table 3.  Regarding claims 56-57, the subjects tested by both Kravtsov et al and Koziel et al were human subjects (see entire references).  Regarding claims 58-59, Koziel et al report changes/differences embraced by the claims; again see pages 8-9 and Table 3.  Regarding dependent claims 60 and 111-112, the markers taught by Koziel et al are taught as markers of response to persistent S. aureus infection; Koziel et al provide images of infected cells, which are themselves a type of diagnostic parameter indicative of infection (see, e.g., Fig. 3).  
Claim 124 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kravtsov et al (Proceedings of SPIE 4241:260 [2001]; cited in IDS) in view of Loken (Cytometry 1(2):136 [1980]; cited herein) and Koziel et al (PLoS ONE 4(4):e5210 [April 2009]; cited herein), as applied to claim 1, above, and further in view of Pruzanski et al (Cancer Research 43:1420 [March 1983]; cited herein). 
The teachings of Kravtsov et al, Loken, and Koziel et al are set forth above.  None of Kravtsov et al, Loken, or Koziel et al teach performing the methods suggested by their combined teachings on cells obtained from a subject with cancer.  However, Pruzanski et al teach that chemotherapeutic agents were found to alter phagocytic activity (with different types of alterations being observed in different types of phagocytes)(see entire reference, particularly the Abstract).  In view of the teachings of Pruzanski et al, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have practiced the methods suggested by Kravtsov et al, Loken, and Koziel et al on phagocytes from a cancer patient, particularly during chemotherapy (as well as before and subsequently during chemotherapy), to determine specific effects of the therapy on a particular subject’s sub-populations of different phagocytes (ultimately for the benefit of treating the patient in a more specific and appropriate way, particularly with regard to any infections occurring during cancer treatment).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634